 

Exhibit 10.1

 

CREDIT AGREEMENT

 

This Credit Agreement (the "Agreement") is entered into effective as of the 23rd
day of June, 2017, by and between BIOANALYTICAL SYSTEMS, INC., an Indiana
corporation ("Borrower"), and FIRST INTERNET BANK OF INDIANA, an Indiana state
bank ("Bank").

 

Section 1.Definitions.

 

Certain capitalized terms have the meanings set forth on Exhibit 1 hereto or in
the Security Agreement. All financial terms used in this Agreement but not
defined on Exhibit 1 or in the Security Agreement have the meanings given to
them by generally accepted accounting principles. All other undefined terms have
the meanings given to them in the Indiana Uniform Commercial Code.

 

Section 2.Loans.

 

2.1.        Revolving Credit Loans. (a) Subject to the term and conditions of
this Agreement, Bank hereby extends or continues to extend to Borrower a
revolving line of credit facility (the "Facility") under which Bank shall make
loans (the "Revolving Loans") to Borrower at Borrower's request from time to
time during the term of this Agreement in an aggregate amount not to exceed Two
Million and No/100 Dollars ($2,000,000.00). Borrower may, from time to time,
borrow, repay (without penalty or charge), and reborrow under the Facility,
provided that the principal amount of all Revolving Loans outstanding at any one
time under the Facility will not exceed Two Million and No/100 Dollars
($2,000,000.00) (the "Revolving Loan Availability"). If the amount of Revolving
Loans outstanding at any time under the Facility exceeds the Revolving Loan
Availability, Borrower will, upon request, immediately pay the amount of such
excess to Bank in cash. In the event Borrower fails to pay such excess following
any such request, Bank may, in its discretion, setoff such amount against
Borrower's accounts at Bank, if any, and, if such excess is not satisfied by
such setoff, declare an Event of Default.

 

(b)          Borrower may request a Revolving Loan by written or telephone
notice to Bank. Bank will make Revolving Loans by crediting the amount thereof
to Borrower's account at Bank, if any, or as otherwise directed by Borrower and
approved by Bank. Loan proceeds will be used for general business purposes.

 

(c)          On the date hereof, Borrower shall issue and deliver to Bank a
Promissory Note in the form of Exhibit 2.1 (the "Revolving Note"), in the
principal amount of Two Million and No/100 Dollars ($2,000,000.00), bearing
interest and repayable as specified in the Revolving Note.

 

(d)          The term of the Facility will expire on June 23, 2019, and the
Revolving Note will become payable in full on that date.

 

(e)          On the date hereof, Borrower shall pay to Bank, for Bank's sole
account in immediately available funds, a non-refundable loan fee associated
with the Facility in the amount of Two Thousand and No/100 Dollars ($2,000.00).

 



   



 

2.2.        Term Loan. (a) Subject to the terms and conditions hereof, Bank
shall make to Borrower a term loan (the "Term Loan") on the date hereof in an
aggregate amount of Four Million Five Hundred Thousand and No/100 Dollars
($4,500,000.00). The unpaid principal balance, together with all accrued but
unpaid interest and reimbursable expenses, shall be payable in accordance with
the terms of the Term Loan as evidenced by a Term Loan Note (the "Term Note") to
be issued by Borrower to Bank as of the date of this Agreement with a final
maturity date of June 23, 2022, and otherwise in substantially the form of
Exhibit 2.2.

 

(b)          The proceeds of the Term Loan will be used to refinance existing
debt with The Huntington Bank and for general business purposes.

 

(c)          Borrower shall have the right to prepay the principal of the Term
Loan in accordance with the provisions and prepayment penalties set forth in the
Term Note. Early principal payments will not, unless agreed to by Bank in
writing, relieve Borrower of Borrower's obligation to continue to make regular
monthly payments required by the Term Note. Rather, early payments will reduce
the principal balance due and may result in Borrower's making fewer payments.
Borrower agrees not to send Bank payments marked "paid in full", "without
recourse" or similar language. If Borrower sends such a payment, Bank may accept
it without losing any of Bank's rights under the Term Note, and Borrower will
remain obligated to pay any further amount owed to Bank.

 

(d)          On the date hereof, Borrower shall pay to Bank, for Bank's sole
account in immediately available funds, a loan fee associated with the Term Loan
in the amount of Five Thousand and No/100 Dollars ($5,000.00).

 

Section 3.Representations And Warranties.

 

Borrower, to its knowledge, hereby warrants and represents to Bank the
following:

 

3.1.        Organization and Qualification. Borrower is a duly organized and
validly existing corporation in good standing under the laws of the State of
Indiana, has the necessary corporate power and authority to carry on its
business and to enter into and perform this Agreement, the Notes and the other
Loan Documents, is qualified and licensed to do business in each jurisdiction in
which the failure to have such qualification would have a materially adverse
effect on the Borrower. All information provided to Bank with respect to
Borrower and its operations is true and correct in all material respects.

 

3.2.        Due Authorization. The execution, delivery and performance by
Borrower of this Agreement, the Security Agreement, the Notes and the other Loan
Documents have been duly authorized by all necessary corporate action of
Borrower, and will not contravene any law or any governmental rule or order
binding on Borrower, or the Articles of Incorporation or By-Laws of Borrower,
nor violate any agreement or instrument by which Borrower is bound nor result in
the creation of a Lien on any assets of Borrower except the Lien granted to Bank
herein. Borrower has duly executed and delivered this Agreement, the Security
Agreement, the Mortgage, the Notes and the other Loan Documents and they are
valid and binding obligations of Borrower enforceable according to their
respective terms except as limited by equitable principles and by bankruptcy,
insolvency or similar laws affecting the rights of creditors generally. No
notice to or consent by any governmental body is needed in connection with this
transaction.

 



 2 



 

3.3.        Litigation. Except as disclosed on Exhibit 3.3 attached, there are
no suits or proceedings pending or overtly threatened in writing against
Borrower or its assets, and no proceedings before any governmental body are
pending or overtly threatened in writing against Borrower, which in any case, if
adversely determined, would have a material adverse effect on Borrower.

 

3.4.        Margin Stock. No part of the Loans will be used to purchase or
carry, or to reduce or retire or refinance any credit incurred to purchase or
carry, any margin stock (within the meaning of Regulations U and X of the Board
of Governors of the Federal Reserve System) or to extend credit to others for
the purpose of purchasing or carrying any margin stock.

 

3.5.        Licenses, etc. Borrower has obtained any and all licenses, permits,
franchises, governmental authorizations, patents, trademarks, copyrights or
other rights necessary for the ownership of its properties and the conduct of
its business, except to the extent the failure to have obtained any of the
foregoing would not result in a material adverse effect on Borrower. Borrower
possesses adequate licenses, patents, patent applications, copyrights,
trademarks, trademark applications, and trade names to continue to conduct its
business as heretofore conducted by it, without any conflict with the rights of
any other person or entity. All of the foregoing are in full force and effect
and none of the foregoing are in known conflict with the rights of others.

 

3.6.        Laws and Taxes. Borrower is in compliance in all material respects
with all laws, regulations, rulings, orders, injunctions, decrees, conditions or
other requirements applicable to or imposed upon Borrower by any law or by any
governmental authority, court or agency. Borrower has filed all required tax
returns and reports that are now required to be filed by it in connection with
any federal, state and local tax, duty or charge levied, assessed or imposed
upon Borrower or its assets, including unemployment, social security, and real
estate taxes, except where the failure to file such tax returns or reports would
not reasonably be expected to have a material adverse effect on Borrower.
Borrower has paid all taxes which are now due and payable, other than any such
taxes as are being contested by Borrower in good faith and by appropriate
proceedings and for which adequate reserves have been set aside on Borrower's
books to the extent required by GAAP. Except as disclosed in Exhibit 3.6
attached, no taxing authority has asserted or assessed any additional tax
liabilities against Borrower which are outstanding on the date of this
Agreement, and Borrower has not filed for any extension of time for the payment
of any tax or the filing of any tax return or report.

 

3.7.        Financial Condition. All historical financial information relating
to Borrower which has been or may hereafter be delivered by Borrower or on its
behalf to Bank is or when delivered will be true and correct in all material
respects and, in all material respects, has been or will be prepared in
accordance with consistently applied sound accounting principles. Borrower has
no material obligations or liabilities of any kind not disclosed in that
financial information, and, since the submission of the most recent financial
information to Bank, there has been no material adverse change in the financial
condition of Borrower nor has Borrower suffered any damage, destruction or loss
which has adversely affected its business or assets.

 



 3 



 

3.8.        Title. Borrower has good and marketable title to, or the right to
use under valid leases, the assets reflected on the most recent balance sheet
submitted to Bank, free and clear from all liens and encumbrances of any kind,
except for: (a) liens securing (i) current taxes and assessments not yet due and
payable or (ii) taxes being contested by Borrower in good faith and by
appropriate proceedings for which adequate reserves have been set aside on
Borrower's books to the extent required by generally accepted accounting
principles, (b) liens and encumbrances, if any, reflected or noted on such
balance sheet or notes thereto, (c) assets disposed of in the ordinary course of
business, (d) any security interests, pledges, assignments or mortgages granted
to Bank to secure the repayment or performance of the Obligations, (e)
non-consensual statutory liens (other than liens securing the payment of taxes)
arising in the ordinary course of Borrower's business (including such liens in
favor of landlords, warehousemen and mechanics and similar liens) to the extent
such liens secure Indebtedness or other obligations relating to claims or
liabilities which are being contested in good faith by appropriate proceedings,
in each case prior to the commencement of foreclosure or other similar
proceedings and with respect to which adequate reserves have been set aside on
its books in accordance with GAAP, (f) zoning restrictions, easements, licenses,
covenants and other restrictions affecting the use of real property which do not
interfere in any material respect with the use of such real property or ordinary
conduct of the business of Borrower thereon or materially impair the value of
the real property which may be subject thereto, (g) purchase money security
interests in equipment (including capital leases), (h) pledges and deposits of
cash by Borrower in the ordinary course of business in connection with workers'
compensation, unemployment insurance and other types of social security
benefits, and (i) liens and encumbrances as disclosed on Exhibit 3.8 attached
hereto (collectively, the "Permitted Liens").

 

3.9.        Defaults. Except as specifically disclosed in writing to Bank,
Borrower is in compliance in all material respects with all material agreements
applicable to it and there does not now exist any default or violation by
Borrower of or under any of the terms, conditions or obligations of (a) its
Articles of Incorporation or By-Laws, or (b) any indenture, mortgage, deed of
trust, franchise, permit, contract, agreement or other instrument to which
Borrower is a party or by which it is bound, which would have a material adverse
effect on Borrower and the Guarantor taken as a whole, and the consummation of
the transactions contemplated by this Agreement will not result in such default
or violation.

 

3.10.      Environmental Laws. (a) Borrower has obtained all material permits,
licenses and other authorizations or approvals which are required under
Environmental Laws and except as disclosed in Exhibit 3.10 attached, Borrower is
in compliance in all material respects with all terms and conditions of the
required permits, licenses, authorizations and approvals, and is also in
compliance in all material respects with all other limitations, restrictions,
conditions, standards, prohibitions, requirements, obligations, schedules and
timetables contained in the Environmental Laws.

 

(a)          None of Borrower's executive officers is aware of, and Borrower has
not received written notice of, any past, present or future events, conditions,
circumstances, activities, practices, incidents, actions or plans which may
reasonably be expected to interfere with or prevent compliance or continued
compliance, in any material respect, with Environmental Laws, or may reasonably
be expected to give rise to any material common law or legal liability, or
otherwise form the basis of any material claim, action, demand, suit,
proceeding, hearing, study or investigation, based on or related to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling or the emission, discharge, release or threatened release
into the environment, of any pollutant, contaminant, chemical, or industrial,
toxic or hazardous substance or waste.

 



 4 



 

(b)          There is no civil, criminal or administrative action suit, demand,
claim, hearing, notice or demand letter, notice of violation, investigation or
proceeding pending or overtly threatened in writing against Borrower, relating
in any way to Environmental Laws.

 

3.11.      Subsidiaries and Partnerships. Borrower has no subsidiaries other
than Entity Guarantor and is not a party to any partnership agreement or joint
venture agreement.

 

3.12.      ERISA. To Borrower's knowledge, Borrower and all individuals or
entities along with Borrower that would be treated as a single employer under
ERISA or the Internal Revenue Code of 1986, as amended (an "ERISA Affiliate"),
are in compliance with all of their obligations to contribute to any "employee
benefit plan" as that term is defined in Section 3(3) of ERISA and any
regulations promulgated thereunder from time to time. To Borrower's knowledge,
Borrower and each of its ERISA Affiliates are in compliance, in all material
respects, with ERISA, and there exists no event described in Section 4043(b)
thereof ("Reportable Event").

 

3.13.      USA Patriot Act. Borrower represents and warrants that neither
Borrower nor any of its affiliates is a country, individual or entity named on
the Specifically Designated National and Blocked Persons (SDN) list issued by
the Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.

 

Section 4.Affirmative Covenants.

 

4.1.        Books and Records. Borrower will maintain proper books of account
and records and enter therein complete and accurate entries and records of all
of its transactions in accordance with GAAP and give representatives of Bank
access thereto at least once in each calendar year, with such access to be
granted upon reasonable prior notice and during ordinary business hours. During
such examination bank may examine, copy and make abstracts from any such books
and records and such other information which might be helpful to Bank in
evaluating the status of the Loans. All inspections not taking place during the
existence of an Event of Default shall be at Bank's expense. At least once
annually, Borrower will give Bank reasonable access upon reasonable prior notice
to the Collateral and the other property securing the Obligations for the
purpose of performing examinations thereof and to verify its condition or
existence.

 

4.2.        Financial Statements. Borrower will maintain a standard and modern
system for accounting and, so long as any of the Obligations remains unpaid,
will furnish to Bank:

 

(a)          As soon as publically available in regulatory filings with the
Securities and Exchange Commission, the Form 10-K consolidated financial
statements of Borrower and its subsidiaries as of the last day of and for the
fiscal year then ended.

 



 5 



 

(b)          Not later than December 31st of each year, commencing December 31,
2017, an audited balance sheet, operating statement, and cash flow statement for
Borrower. Such financial statements shall be prepared in accordance with GAAP
consistently applied unless otherwise specifically noted therein.

 

(c)          Within forty-five (45) days after the end of each of the first
three fiscal quarters of each fiscal year, commencing with the quarter ending
June 30, 2017, Borrower shall provide interim internally-prepared consolidated
financial statements of Borrower and its subsidiaries, including but not limited
to, the financial statements required to be filed with the SEC as part of
Borrower's Form 10-Q report, an AR aging report, an AP aging report and a
backlog report;

 

(d)          Within forty-five (45) days after the end of each of the first
three fiscal quarters of each fiscal year, and within one hundred twenty (120)
days of the end of each fiscal year, commencing with the fiscal year ending
September 30, 2017, Borrower will provide a compliance certificate in form
satisfactory to Bank;

 

(e)          Such other financial information reasonably requested by the Bank
from time to time.

 

4.3.        Condition and Repair. Borrower will maintain its assets in good
repair and working order, except for ordinary wear and tear and obselensence and
will make all appropriate repairs and replacements thereof.

 

4.4.        Insurance. Borrower will insure its properties and business against
loss or damage of the kinds and in the amounts customarily insured against by
companies of similar size with established reputations engaged in the same or
similar business as Borrower, and as otherwise required pursuant to the terms of
the Security Agreement. All such policies will (a) be issued by financially
sound and reputable insurers, (b) name Bank as an additional insured and, where
applicable, as loss payee and mortgagee under a lender loss payable endorsement
satisfactory to Bank, and (c) Borrower will make commercially reasonable efforts
to cause such policy to provide for not less than thirty (30) days written
notice to Bank before such policy is altered or canceled all of which will be
evidenced by such certificates, declarations or other documentation satisfactory
to Bank in Bank's sole discretion and delivered to Bank by Borrower on the date
of execution of this Agreement.

 

4.5.        Taxes. Borrower will pay when due all taxes, assessments and other
governmental charges imposed upon it or its assets, franchises, business, income
or profits before any penalty or interest accrues thereon, and all claims
(including, without limitation, claims for labor, services, materials and
supplies) for sums which by law might be a lien or charge upon any of its
assets, provided that (unless any material item or property would be lost,
forfeited or materially damaged as a result thereof) no such charge or claim
need be paid if it is being diligently contested in good faith, if Bank is
notified in advance of such contest and if Borrower establishes an adequate
reserve or other appropriate provision required by GAAP.

 

4.6.        Existence; Business. Borrower will (a) maintain its existence, (b)
engage primarily in business of the same general character as that now
conducted, and (c) refrain from entering into any lines of business
substantially different from the business or activities in which Borrower is
presently engaged.

 



 6 



 

4.7.        Compliance with Laws. Borrower will comply in all material respects
with all federal, state and local laws, regulations and orders applicable to
Borrower or its assets including but not limited to all Environmental Laws, in
all respects material to Borrower's business or assets and will promptly, but in
any event within seven (7) calendar days, notify Bank of any violation of any
rule, regulation, statute, ordinance, order or law relating to the public health
or the environment and of any complaint or notifications received by Borrower
relating to any environmental or safety and health rule, regulation, statute,
ordinance or law.

 

4.8.        Notice of Default. Borrower will, within seven (7) calendar days of
its knowledge thereof, give written notice to Bank of (a) the occurrence of any
Event of Default, and (b) the occurrence of any event or the existence of any
condition which would prohibit Borrower from continuing to make the
representations set forth in this Agreement.

 

4.9.        Costs. Borrower will pay to Bank its reasonable fees, costs and
expenses, including, without limitation, reasonable attorneys' fees, other
professionals' fees, appraisal fees, environmental assessment fees, expert fees,
court costs, litigation and other expense (collectively, "Costs") incurred or
paid by Bank in connection with administering and enforcing the Loans and the
Loan Documents and the defense, preservation and protection of Bank's rights and
remedies thereunder, including without limitation, its security interest in the
Collateral or any other property pledged to secure the Loans, whether incurred
in bankruptcy, insolvency, foreclosure or other litigation or proceedings or
otherwise. The Costs will be due and payable within five (5) days of written
demand by Bank. If Borrower fails to pay the Costs upon such demand, Bank is
entitled to exercise any remedies set forth herein for nonpayment and may
disburse such sums as an advance under the Revolving Loan. Thereafter, the Costs
will bear interest from the date incurred or disbursed at the rate set forth in
the Notes. This provision will survive the termination of this Agreement and/or
the repayment of any amounts due or the performance of any Obligation.

 

4.10.      Other Amounts Deemed Loans. If Borrower fails to pay any tax,
assessment, governmental charge or levy or to maintain insurance within the time
permitted or required by this Agreement, or to discharge any Lien prohibited
hereby, or to comply with any other Obligation, Bank may, but shall not be
obligated to, pay, satisfy, discharge or bond the same for the account of
Borrower, and to the extent permitted by law and at the option of Bank, all
monies so paid by Bank on behalf of Borrower will be deemed Loans and
Obligations.

 

4.11.      Depository. Borrower shall maintain its primary deposit accounts with
the Bank.

 



 7 



 

Section 5.Negative Covenants.

 

5.1.        Indebtedness. Without the written consent of Bank, Borrower will not
incur, create, assume or permit to exist any additional Indebtedness for
borrowed money (other than the Obligations) or Indebtedness on account of
deposits, advances or progress payments under contracts, notes, bonds,
debentures or similar obligations or other indebtedness evidenced by notes,
bonds, debentures, capitalized leases or similar obligations except (a)
Indebtedness not in excess of $100,000 at any one time outstanding, (b) purchase
money Indebtedness (including capital leases) to the extent secured by purchase
money security interests in equipment (including capital leases) and, upon the
prior written consent of Bank, purchase money mortgages on real property so long
as such security interests and mortgages do not apply to any property of
Borrower other than the equipment or real property so acquired, and the
Indebtedness secured thereby does not exceed the cost of the equipment or real
property so acquired, as the case may be, (c) Indebtedness in the form of
deposits or advances from customers pursuant to contracts (including purchaser
orders) for services to be performed by Borrower in the ordinary course of
business, and (d) other Indebtedness approved in writing by the Bank.

 

5.2.        Prepayments. Borrower will not voluntarily prepay any Indebtedness
owing by Borrower prior to one month in advance of the stated maturity date
thereof other than (i) the Obligations and (ii) Indebtedness to trade creditors
where the prepayment will result in a discount on the amount due.

 

5.3.        Leases. Borrower will not enter into any lease of real property, as
lessee, without prior written approval by Bank.

 

5.4.        Restricted Payments. Borrower will not purchase or redeem any shares
of the capital stock of Borrower or declare or pay any dividends thereon or make
any other distributions to shareholders, except for dividends payable entirely
in capital stock and stock repurchases in compliance with benefit plans in
existence or hereafter adopted by Borrower.

 

5.5.        Pledge or Encumbrance of Assets. Other than the Permitted Liens,
Borrower will not create, incur, assume or permit to exist, arise or attach any
Lien in any present or future asset, except for (i) Liens to Bank; (ii) purchase
money security interests securing Indebtedness permitted pursuant to Section
5.1; (iii) any Lien or deposit with any governmental agency required or
permitted to qualify Borrower to conduct business or exercise any privilege,
franchise or license, or to maintain self-insurance or to obtain the benefits of
or secure obligations under any law pertaining to worker's compensation,
unemployment insurance, old age pensions, social security or similar matters, or
to obtain any stay or discharge in any legal or administrative proceedings, or
any similar lien or deposit arising in the ordinary course of business; (iv)
Liens for taxes and governmental charges which are not yet due or which are
being contested in good faith and by appropriate proceedings and for which
appropriate reserves have been established to the extent required by GAAP; and
(v) Liens imposed by law which secure amounts not at the time due and payable.

 

5.6.        Guarantees and Loans. Borrower will not enter into any direct or
indirect guarantees other than (a) by endorsement of checks for deposit, and (b)
guarantees in favor of Bank. Borrower will not, other than in the ordinary
course of business, make any advance or loan, including, without limitation,
loans and advances to employees of Borrower.

 

5.7.        Merger; Disposition of Assets. Without the prior written consent of
Bank, which consent shall not be unreasonably withheld, Borrower will not (a)
change its capital structure, (b) merge or consolidate with any company, (c)
amend or change its Articles of Incorporation or By-Laws without the Bank's
consent, or (d) sell, transfer or otherwise dispose of all or any substantial
part of its assets, whether now owned or hereafter acquired.

 



 8 



 

5.8.        Transactions with Affiliates. Without the prior written consent of
Bank, which consent shall not be unreasonably withheld, Borrower will not (a)
directly or indirectly issue any guarantee for the benefit of any of its
Affiliates, other than guarantees of the obligations of Entity Guarantor to
customers or suppliers in the ordinary course of business not to exceed $500,000
in the aggregate, (b) directly or indirectly make any loans or advances to or
investments in any of its Affiliates other than Entity Guarantor, (c) enter into
any transaction with any of its Affiliates, other than transactions entered into
on an arm's length basis in the normal course of Borrower's business, or (d)
divert (or permit anyone to divert) any of its business opportunities to any
Affiliate or any other corporate or business entity in which Borrower or its
members or members of its Board of Directors holds a direct or indirect
interest, other than Entity Guarantor.

 

5.9.        Government Regulation. Borrower shall not (a) be or become subject
at any time to any law, regulation or list of any government agency (including,
without limitation, the U.S. Office of Foreign Asset Control list) that
prohibits or limits Bank from making any advance or extension of credit to
Borrower or from otherwise conducting business with Borrower, or (b) fail to
provide documentary arid other evidence of Borrower's identity as may be
requested by Bank at any time to enable Bank to verify Borrower's identity or to
comply with any applicable law or regulation, including, without limitation,
Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318.

 

5.10.      Financial Covenants.

 

(a)          Borrower shall not permit the Minimum Debt Service Coverage Ratio,
tested quarterly and measured on a trailing twelve (12) month basis, to be less
than the applicable ratio set forth below:

 

(i)          1.20 to 1.0, for the quarters ending September 30, 2017 and
December 31, 2017; and

 

(ii)         1.25 to 1.0, for the quarter ending March 31, 2018 and each quarter
thereafter.

 

The Minimum Debt Service Coverage Ratio means, for any computation period, the
ratio of: (a) the sum of Borrower's (i) consolidated pre-tax net income for such
period plus (ii) consolidated interest expense for such period, plus (iii)
consolidated amortization expense during such period, plus (iv) consolidated
depreciation expense during such period, plus (v) consolidated stock
compensation expense during such period, plus (vi) forbearance fees and
unscheduled principal reductions applied to the Borrower's refinanced debt with
The Huntington National Bank paid or applied during such period, less (vii)
distributions/dividends paid by Borrower in cash during such period, less (viii)
consolidated unfunded capital expenditure expenses during such period, divided
by (b) the sum of Borrower's (i) scheduled or required principal and interest
payments during such period, plus (ii) consolidated cash interest payments
during such period.

 



 9 



 

(b)          Beginning with the fiscal quarter ending September 30, 2017, the
Debt to Equity Ratio shall not exceed 2.50 to 1.00, tested at the end of each
fiscal quarter.

 

The Debt to Equity Ratio means, for any computation period, the ratio of: (a)
Borrower's total liabilities, divided by (b) Borrower's total equity.

 

Section 6.Events of Default and Remedies.

 

6.1.        Events of Default. Any of the following events will be an event of
default ("Event of Default"):

 

(a)          any representation or warranty made by Borrower herein or in any of
the Loan Documents is materially incorrect when made or reaffirmed; provided,
however, upon notice from Bank to Borrower of such materially incorrect
representation or warranty, Borrower shall have a thirty (30) day grace period
to cause such representation to be true and accurate; or

 

(b)          Borrower fails to pay within 5 days of when due any principal or
interest on any Obligation; or

 

(c)          Borrower fails to observe or perform any covenant, condition or
agreement herein (other than as provided in Subsection 6.1(b)) above) or in any
other Loan Document and fails to cure such default within thirty (30) days of
the occurrence thereof. Notwithstanding the foregoing, no such cure period shall
apply to any failure to maintain insurance, or any breach in any negative
covenant set forth in Section 5 hereof; or

 

(d)          a court enters a decree or order for relief with respect to
Borrower in an involuntary case under any applicable bankruptcy, insolvency or
other similar law then in effect, or appoints a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or other similar official) of Borrower or for
any substantial part of its respective property, or orders the wind-up or
liquidation of its affairs; or a petition initiating an involuntary case under
any such bankruptcy, insolvency or similar law is filed and is pending for sixty
(60) days without dismissal; or

 

(e)          Borrower commences a voluntary case under any applicable
bankruptcy, insolvency or other similar law in effect, or makes any general
assignment for the benefit of creditors, or fails generally to pay its debts as
such debts become due, or takes company action in furtherance of any of the
foregoing; or

 

(f)          Borrower defaults under the terms of any Indebtedness or lease
involving total payment obligations of Borrower in excess of $100,000, and such
default gives any creditor or lessor the right to accelerate the maturity of any
such indebtedness or lease payments which right is not contested by Borrower or
is determined by any court of competent jurisdiction to be valid; or

 



 10 



 

(g)          final non-appealable and uninsured judgment of the payment of money
in excess of $100,000 is rendered against Borrower and remains undischarged for
sixty (60) days during which execution is not effectively stayed; or

 

(h)          an Event of Default occurs under any Loan Document; or

 

(i)           the dissolution or liquidation of Borrower or any Entity
Guarantor; or

 

(j)           the commencement of any foreclosure proceedings, proceedings in
aid of execution, attachment actions, levies against, or the filing by any
taxing authority of a lien against any of the Collateral or any property
securing the repayment of any of the Obligations, which, in each case, remains
undismissed for thirty (30) days; or

 

(k)          the loss, theft or substantial damage to a material portion of the
Collateral or any property securing the repayment of the Obligations if the
result of such occurrence will likely result in, in Bank's reasonable judgment,
the failure or inability of Borrower to continue substantially normal operation
of its business within thirty (30) days of the date of such occurrence; or

 

(l)           (i) the validity or effectiveness of any of the Loan Documents or
its transfer, grant, pledge, mortgage or assignment by the party executing such
Loan Document is impaired by the Borrower or any Guarantor; (ii) any Borrower or
Guarantor executing any of the Loan Documents asserts that any of such Loan
Documents is not a legal, valid and binding obligation of the party thereto
enforceable in accordance with its terms; or (iii) the security interest or Lien
purporting to be created by any of the Loan Documents, due to any act of the
Borrower or any Guarantor, ceases to be a valid, perfected lien subject to no
other liens other than Permitted Liens; or

 

(m)          (i) a Reportable Event (as defined in ERISA) occurs with respect to
any employee benefit plan maintained by Borrower for its employees and such
Reportable Event (as defined in ERISA) is likely to have a material adverse
effect on Borrower; provided that no Event of Default shall occur if the
Reportable Event is caused solely by a decrease in employment; or (ii) a trustee
is appointed by a United States District Court to administer any employee
benefit plan; or (iii) the Pension Benefit Guaranty Corporation institutes
proceedings to terminate any of Borrower's employee benefit plans; or

 

(n)          other than Permitted Liens, the filing of any lien or charge
against any of the Collateral for any amount in excess of $100,000, which is not
removed to the satisfaction of Bank within a period of sixty (60) days
thereafter; or

 

(o)          the abandonment by Borrower of all or any material part of the
Collateral.

 

6.2.        Remedies. If any Default occurs, Bank may cease advancing money
hereunder. If any Event of Default occurs, Bank may (i) declare all Obligations
to be immediately due and payable, whereupon such Obligations will immediately
become due and payable, (ii) exercise any and all rights and remedies provided
by applicable law and the Loan Documents, (iii) proceed to realize upon the
Collateral or any property securing the Obligations, including, without
limitation, causing all or any part of the Collateral to be transferred or
registered in its name or in the name of any other person, firm or corporation,
with or without designation of the capacity of such nominee, all without
presentment, demand, protest or notice of any kind, each of which are hereby
expressly waived by Borrower. Borrower shall be liable for any deficiency
remaining after disposition of any Collateral, and waives all valuation and
appraisement laws.

 



 11 



 

6.3.        Setoff. If any Event of Default has occurred, Bank is authorized,
without notice to Borrower, to offset and apply to all or any part of the
Obligations all monies, credits and other property of any nature whatsoever of
Borrower now or at any time hereafter in the possession of, in transit to or
from, under the control or custody of, or on deposit with (whether held by
Borrower individually or jointly with another party) Bank, including but not
limited to certificates of deposit.

 

6.4.        Default Rate. After the occurrence of an Event of Default, all
amounts of principal outstanding as of the date of the occurrence of such Event
of Default will accrue interest at the Default Rate, in Bank's sole discretion,
without notice to Borrower. This provision does not constitute a waiver of any
Events of Default or an agreement by Bank to permit any late payments
whatsoever.

 

6.5.        Late Payment Fee. If any payment of principal is not paid when due
(whether at maturity, by acceleration or otherwise after the expiration of any
applicable notice, grace and cure periods), Borrower agrees to pay to Bank a
late payment fee equal to five percent (5%) of the payment amount then due.

 

6.6.        No Remedy Exclusive. No remedy set forth herein is exclusive of any
other available remedy or remedies, but each is cumulative and in addition to
every other remedy available under this Agreement, the Loan Documents or as may
be now or hereafter existing at law, in equity or by statute. Borrower waives
any requirement of marshaling of assets which may be secured by any of the Loan
Documents.

 

6.7.        Effect of Termination. The termination of this Agreement will not
affect any rights of either party or any obligation of either party to the
other, arising prior to the effective date of such termination, and the
provisions hereof shall continue to be fully operative until all transactions
entered into, rights created or Obligations incurred prior to such termination
have been fully disposed of, concluded or liquidated. The security interest,
lien and rights granted to Bank hereunder and under the Loan Documents will
continue in full force and effect, notwithstanding the termination of this
Agreement or the fact that no Loans are outstanding to Borrower, until all of
the Obligations, have been paid in full.

 

Section 7.Conditions Precedent.

 

7.1.        Conditions to Initial Loans. Bank will have no obligation to make or
advance any Loan until Borrower has delivered to Bank at or before the closing
date, in form and substance satisfactory to Bank:

 

(a)          Executed version of the Term Note, together with a completed and
executed Disbursement Directions Letter regarding the initial disbursement under
the Term Loan.

 



 12 



 

(b)          Executed version of the Revolving Note.

 

(c)          Executed version of this Agreement.

 

(d)          A Certificate of Borrower, together with all attachments thereto.

 

(e)          A Certificate of Entity Guarantor, together with all attachments
thereto.

 

(f)          An executed version of the Security Agreement for Borrower,
together with a Grant of Security Interest in Trademarks and Grant of Security
Interest in Copyrights.

 

(g)          An executed version of the Security Agreement for Entity Guarantor.

 

(h)          An executed version of the Mortgage, Security Agreement, Assignment
of Rents and Leases and Fixture, executed by Borrower, creating a first lien on
Premises #1, securing the Term Loan.

 

(i)          An executed version of the Mortgage, Security Agreement, Assignment
of Rents and Leases and Fixture, executed by Entity Guarantor, creating a first
lien on Premises #2, securing the Term Loan.

 

(j)          An executed version of the Mortgage, Security Agreement, Assignment
of Rents and Leases and Fixture, executed by Borrower, creating a second lien on
Premises #1, securing the Facility.

 

(k)          An executed version of the Mortgage, Security Agreement, Assignment
of Rents and Leases and Fixture, executed by Entity Guarantor, creating a second
lien on Premises #2, securing the Facility.

 

(l)           Mortgagor's Affidavit executed by Borrower related to Premises #1.

 

(m)          [intentionally omitted].

 

(n)          Environmental Indemnity Agreement executed by Borrower and
Guarantor related to Premises #1 and Premises #2.

 

(o)          All appropriate financing statements (Form UCC-l).

 

(p)          UCC searches, insurance certificates, notices or other documents
-which Bank may require to reflect, perfect or protect Bank's first and/or
second priority lien, as applicable, in the Collateral and all other property
pledged to secure the Obligations and to fully consummate this transaction.

 

(q)          All requisite releases of liens, termination statements and
satisfactions necessary to release all liens and encumbrances against the
Collateral and any other property pledged to secure the Loans and all requisite
waivers and subordination agreements, in a form satisfactory to Bank, to be
executed and delivered by Borrower's landlords, lenders, and mortgagees which
are necessary to grant Bank a first lien in the Collateral, including but not
limited to all business assets of Borrower and each Entity Guarantor.

 



 13 



 

(r)          A Guaranty Agreement executed by Entity Guarantor.

 

(s)          Proof of insurance with respect to the Borrower, its assets and the
Real Estate and in a form reasonably satisfactory to Bank:

 

(i)          Commercial general public liability insurance in such an amount and
with such deductibles as are customary for similar borrowers;

 

(ii)         Flood Insurance if the Real Estate is located in an area designated
as a special flood hazard area by any governmental authority having jurisdiction
over the Real Estate; and

 

(iii)        Such other insurance coverages as ordinarily insured against by
other borrowers with such liabilities or such properties in similar businesses.

 

All policies of insurance required to be maintained by Borrower shall be issued
by companies reasonably satisfactory to Bank and shall have coverages and
endorsements and be written for such amounts in accordance with the above. All
policies of insurance shall (x) name Bank as mortgagee, lender loss payable or
additional insured, as the case may require, and (y) provide that the policies
may not be canceled or modified without thirty days (or, in the case of
non-payment of premiums, 10 days) prior written notice to Bank.

 

(t)           Completed documentation in compliance with the Patriot Act by
Borrower and Entity Guarantor.

 

(u)          Two (2) copies of a survey (the "Survey") for Premises #1, prepared
and certified by a registered surveyor licensed in Indiana in 2014 in compliance
with the minimum detail requirements in existence at the time of certification
for an ALTA/ACSM Survey, including, without limitation: the boundaries and legal
descriptions of the Real Estate; the location of all existing improvements on
the Land; the area of the Real Estate in acres (to the nearest one one-hundredth
of an acre); the location of all set-back lines, rights-of-way, easements and
public utilities; the location of all abutting roadways, streets, and alleys;
the location of utility services and storm drain and sewer facilities; and
showing any encroachments by improvements on the Land over easements or
adjoining property and showing any encroachments from adjoining property onto
the Real Estate. All matters shown on the Survey must be reasonably acceptable
to Bank.

 

(v)          An ALTA Loan Policy of Title Insurance issued by the Title Company
insuring that the Mortgage of Premises #1 will be a prior first lien upon the
fee simple title to the Real Estate, subject to no liens, claims, exceptions or
encumbrances except the Permitted Encumbrances (as defined in the Mortgage) and
containing the following endorsements:

 



 14 



 

(i)          Comprehensive Endorsement Form 9;

 

(ii)         Access Endorsement;

 

(iii)        Environmental Lien Endorsement;

 

(iv)        Tax Parcel Endorsement; and

 

(v)        Such additional endorsements as may be reasonably required by Bank
based upon its review of the Title Policy and Survey.

 

(w)         A title search prepared by the Title Company related to Premises #2;

 

(x)          Opinion letter from counsel for Borrower and Entity Guarantor in a
form reasonably satisfactory to Bank covering customary matters;

 

(y)          Appraisals prepared by an appraiser or appraisers satisfactory to
Bank and indicating that the fair market value of the Real Estate, collectively,
is not less than Ten Million and No/100 Dollars ($10,000,000.00).

 

(z)          Such other assignments, certificates, opinions and other documents,
instruments and information affecting or relating to Bank's interest in the
Collateral securing the Loan as Lender may reasonably require.

 

Section 8.Miscellaneous Provisions.

 

8.1.        Miscellaneous. This Agreement, the exhibits and the other Loan
Documents are the complete agreement of the parties hereto and supersede all
previous understandings relating to the subject matter hereof. This Agreement
may be amended only in writing signed by the party against whom enforcement of
the amendment is sought. This Agreement may be executed in counterparts. If any
part of this Agreement is held invalid, illegal or unenforceable, the remainder
of this Agreement will not in any way be affected. This Agreement is and is
intended to be a continuing agreement and will remain in full force and effect
until the Loans are finally and irrevocably paid in full and terminated.

 

8.2.        Waiver by Borrower. Borrower waives notice of non-payment, demand,
presentment, protest or notice of protest of any Accounts or other Collateral,
and all other notices (except those notices specifically provided for in this
Agreement); consents to any renewals or extensions of time of payment thereof;
and generally waives any and all suretyship defenses and defenses in the nature
thereof.

 

8.3.        Binding Effect. This Agreement will be binding upon and inure to the
benefit of the respective legal representatives, successors and assigns of the
parties hereto; however, Borrower may not assign or transfer any of its rights
or delegate any of its Obligations under this Agreement or any of the Loan
Documents, by operation of law or otherwise. Bank (and any subsequent assignee)
may, upon prior notice to Borrower, transfer and assign any of its rights or
delegate any of its duties under this Agreement or may transfer or assign
partial interests or participation in the Loans to other persons. Bank may
disclose to all prospective and actual assignees and participants all financial,
business and other information about Borrower which Bank may possess at any
time; provided that any such prospective or actual assignees or participants
agree in writing prior to any such disclosure to be bound by the provisions of
Section 8.13 of this Agreement.

 



 15 



 

8.4.        Subsidiaries. If Borrower has any additional Subsidiaries at any
time during the term of this Agreement, the term "Borrower" in each
representation, warranty and covenant herein will mean "Borrower" and each
Subsidiary individually and in the aggregate, and Borrower will cause each
Subsidiary to be in compliance therewith.

 

8.5.        Security. The Obligations are secured as provided in this Agreement,
the Security Agreements, the Mortgages, and the Loan Documents and in each other
document or agreement which by its terms secures the repayment or performance of
the Obligations.

 

8.6.        Survival. All representations, warranties, covenants and agreements
made by Borrower herein and in the Loan Documents will survive the execution and
delivery of this Agreement, the Loan Documents and the issuance of the Notes.

 

8.7.        Delay or Omission. No delay or omission on the part of Bank in
exercising any right, remedy or power arising from any Event of Default will
impair any such right, remedy or power or any other right remedy or power or be
considered a waiver or any right, remedy or power or any Event of Default nor
will the action or omission to act by Bank upon the occurrence of any Event of
Default impair any right, remedy or power arising as a result thereof or affect
any subsequent Event of Default of the same or different nature.

 

8.8.        Notices. Any notices under or pursuant to this Agreement will be
deemed duly sent when delivered in hand when deposited in the U.S. mail postage
prepaid, or sent by overnight courier addressed as follows:

 

To Borrower: Bioanalytical Systems, Inc.   2701 Kent Avenue   West Lafayette,
Indiana 47906   Attention:  Chief Financial Officer     With a copy to (which
shall not constitute notice):       Ice Miller LLP   One American Square, 29th
Floor   Indianapolis, Indiana 46282   Attention:  Stephen J. Hackman, Esq.    
To Bank: First Internet Bank of Indiana   11201 USA Parkway   Fishers, Indiana
46037   Attention:  Trina McWilliams

 

 16 





    With a copy to (which shall not constitute notice):       Krieg DeVault LLP
  12800 North Meridian Street, Suite 300   Carmel, Indiana 46032  
Attention:  Nicole Finelli, Esq.

 

Either party may change such address by sending written notice of the change to
the other party.

 

8.9.        No Partnership. Nothing contained herein or in any of the Loan
Documents is intended to create or will be construed to create any partnership,
joint venture or other relationship between Bank and Borrower other than as
expressly set forth herein or therein and will not create any joint venture,
partnership or other relationship.

 

8.10.      Indemnification. If after receipt of any payment of all or part of
the Obligations, Bank is for any reason compelled to surrender such payment to
any person or entity, because such payment is determined to be void or voidable
as a preference, impermissible setoff, or diversion of trust funds, or for any
other reason, this Agreement will continue in full force and effect and Borrower
will be liable to, and will indemnify, save and hold Bank, its officers,
directors, attorneys, and employees harmless of and from the amount of such
payment surrendered. The provisions of this Section will be and remain effective
notwithstanding any contrary action which may have been taken by Bank in
reliance on such payment, and any such contrary action so taken will be without
prejudice to Bank's rights under this Agreement and will be deemed to have been
conditioned upon such payment becoming final, indefeasible and irrevocable. In
addition, Borrower will indemnify, defend, save and hold Bank, its officers,
directors, attorneys and employees harmless of, from and against all claims,
demands, liabilities, judgments, losses, damages, costs and expenses, joint or
several (including all accounting fees and attorneys' fees reasonably incurred),
that Bank or any such indemnified party may incur arising out of this Agreement,
any of the Loan Documents or any act taken by Bank hereunder provided such
action is either permitted or authorized under the Loan Documents and/or
applicable law except for the illegal activities, willful misconduct or gross
negligence of such indemnified party. The provisions of this Section will
survive the termination of this Agreement.

 

8.11.      Depository Account Acknowledgment. Borrower and Bank severally, each
for itself, acknowledges and agrees that, except as provided herein with respect
to Borrower's obligation to maintain depository account(s) (if any) with Bank,
the extension(s) of credit provided for herein are neither conditioned upon nor
have the interest rates and fees therefor been set based upon Borrower's
agreement to purchase any other product or service from Bank. Further, Borrower
and Bank severally, each for itself, acknowledges and agrees that Bank has not
offered these extension(s) of credit or offered to reduce the interest rate(s)
or fee(s) therefor except as provided herein.

 

8.12.      Governing Law; Jurisdiction. This Agreement, the Notes and the other
Loan Documents will be governed by the domestic laws of the State of Indiana.
Borrower agrees that the state and federal courts in Marion County, Indiana, or
any other court in which Bank initiates proceedings have exclusive jurisdiction
over all matters arising out of this Agreement, and that service of process in
any such proceeding will be effective if mailed to Borrower at its address
described in the Notices section of this Agreement. BANK AND BORROWER HEREBY
WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS ARISING OUT OF THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

 



 17 



 

8.13.      Confidentiality.

 

(a)          Bank shall keep confidential, in accordance with its customary
procedures for handling confidential information and safe and sound lending
practices and consistent with its practices with respect to its own confidential
information, any non-public written information supplied to it by Borrower
pursuant to this Agreement; provided, that, nothing contained herein shall limit
the disclosure of any such information: (i) to the extent required by statute,
rule, regulation, subpoena or court order, (ii) to bank examiners and other
regulators, auditors and/or accountants, in connection with any litigation to
which Bank is a party, or (iii) to counsel for Bank.

 

(b)          In the event that Bank receives a request or demand to disclose any
confidential information pursuant to any subpoena or court order, Bank agrees
(i) to the extent permitted by applicable law, Bank will promptly notify
Borrower of such request so that Borrower may seek a protective order or other
appropriate relief or remedy and (ii) if disclosure of such information is
required, disclose such information and, subject to reimbursement by Borrower of
Bank's expenses, cooperate with Borrower in the reasonable efforts to obtain an
order or other reliable assurance that confidential treatment will be accorded
to such portion of the disclosed information which Borrower so designates.

 

(c)          In no event shall this Section 8.13 or any other provision of this
Agreement be deemed: (i) to apply to or restrict disclosure of information that
has been or is made public by Borrower or any third party or otherwise becomes
generally available to the public other than as a result of a disclosure in
violation hereof, (ii) to apply to or restrict disclosure of information that
was or becomes available to Bank on a non-confidential basis from a person other
than Borrower or a person Bank has actual knowledge has provided such
information to Bank in violation of a binding agreement regarding the
confidentiality of such information with Borrower or its subsidiaries, and (iii)
to require Bank to return any materials furnished by Borrower to Bank. The
obligations of Bank under this Section 8.13 shall supersede and replace the
obligations of Bank under any confidentiality letter signed prior to the date
hereof.

 

 18 



 

[SIGNATURE PAGE — CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, Borrower and Bank have executed this Agreement by their duly
authorized officers as of the date first above written,

 

  BIOANALYTICAL SYSTEMS, INC.         By: /s/ Jill C. Blumhoff     Jill C.
Blumhoff, Chief Financial Officer, VP Finance         FIRST INTERNET BANK OF
INDIANA         By: /s/ Katrina McWilliams     Katrina McWilliams, Vice
President

 

 19 



 

EXHIBITS
TO
CREDIT AGREEMENT
BETWEEN
BIOANALYTICAL SYSTEMS, INC.
AND
FIRST INTERNET BANK OF INDIANA

 

Exhibit 1 - Definitions Exhibit 2.1 - Revolving Note Exhibit 2.2 - Term Note
Exhibit 3.3 - Litigation Disclosure Exhibit 3.6 - Laws and Taxes Disclosure
Exhibit 3.8 - Permitted Liens Exhibit 3.10 - Environmental Disclosure

 

 20 



 

EXHIBIT 1

 

DEFINITIONS

 

·"Account Debtor" means the party which is obligated on or under any Account.

 

·"Affiliates" shall mean any entity which is 10% owned by Borrower, or Entity
Guarantor.

 

·"Collateral" shall mean the "collateral" as defined in the Security Agreement,
together with the Real Estate.

 

·"Default" or "default" means a default (without regard to grace or cure
periods) under any contract or agreement that with the passage of time could
mature into an Event of Default.

 

·"Default Rate" means four percent (4%) in excess of the interest rate otherwise
in effect under amounts outstanding under the Notes. In no event will the
interest rate accruing under such Notes be increased to be in excess of the
maximum interest rate permitted by applicable state or federal usury laws then
in effect.

 

·"Entity Guarantor" means BAS Evansville, Inc.

 

·"Environmental Laws" means all federal, state, local and foreign laws relating
to pollution or protection of the environment, including laws relating to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial toxic or hazardous substances or wastes
into the environment (including without limitation ambient air, surface water,
ground water or land), or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, chemicals or industrial, toxic or hazardous substances
or wastes, and any and all regulations, codes, plans, orders, decrees,
judgments, injunctions, notices or demand letters issued, entered promulgated or
approved thereunder.

 

·"Environmental Reports" has the meaning set forth on Exhibit 3.10.

 

·"ERISA" means the Federal Employee Retirement Income Security Act of 1974.

 

·"Event(s) of Default" will have the meaning set forth in Section 6.1 of the
Agreement.

 

·"Facility" will have the meaning set forth in Section 2.1 of the Agreement.

 

·"GAAP" means generally accepted accounting principles as in effect from time to
time.

 

·"Guarantors" means the Entity Guarantor and any additional guarantor added from
time to time, collectively.

 



 21 



 

·"Indebtedness" means (a) all items (except items of capital surplus, of general
contingency reserves or of retained earnings, deferred income taxes, and amount
attributable to minority interests, if any) which in accordance with GAAP would
be included in determining total liabilities on a consolidated basis as shown on
the liability side of a balance sheet as at the date as of which Indebtedness is
to be determined, (b) all indebtedness secured by any mortgage, pledge, lien or
conditional sale or other title retention agreement to which any property or
asset owned or held is subject, whether or not the indebtedness secured thereby
will have been assumed (excluding non-capitalized leases which may amount to
title retention agreements but including capitalized leases), and (c) all
indebtedness of others which Borrower or any Subsidiary or any Affiliate has
directly or indirectly guaranteed, endorsed (otherwise than for collection or
deposit in the ordinary course of business), discounted or sold with recourse or
agreed (contingently or otherwise) to purchase or repurchase or otherwise
acquire, or in respect of which Borrower or any Subsidiary has agreed to apply
or advance funds (whether by way of loan, stock purchase, capital contribution
or otherwise) or otherwise to become directly or indirectly liable.

 

·"knowledge" means to the actual knowledge of any of the executive officers of
Borrower or Entity Guarantor, as the context requires.

 

·"Lien" means any security interest, mortgage, pledge, assignment, lien or other
encumbrance of any kind, including interests of vendors or lessors under
conditional sale contracts and capitalized leases.

 

·"Loan Documents" means this Agreement, the Notes, the Security Agreement, the
Mortgage, and every other document or agreement executed by any party
evidencing, guarantying or securing any of the Obligations; and "Loan Document"
means any one of the Loan Documents.

 

·"Loans" means the Term Loan and the Revolving Loans.

 

·"Mortgage(s)" means individually or collectively as the context requires, (i)
the Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture
Filing, executed by Borrower, creating a first lien on Premises #1, securing the
Term Loan, (ii) the Mortgage, Security Agreement, Assignment of Rents and Leases
and Fixture Filing, executed by Entity Guarantor, creating a first lien on
Premises #2, securing the Term Loan, (iii) the Mortgage, Security Agreement,
Assignment of Rents and Leases and Fixture Filing, executed by Borrower,
creating a second lien on Premises #1, securing the Facility, and (iv) the
Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture Filing,
executed by Entity Guarantor, creating a second lien on Premises #2, securing
the Facility.

 

·"Notes" means the Term Note and Revolving Note, together with any renewals,
amendments and extensions thereof.

 

·"Obligation(s)" means all loans, advances, indebtedness, liabilities and
obligations of Borrower owed to Bank and/or the affiliates of Bank of every kind
and description whether now existing or hereafter arising, and whether direct or
indirect, primary or as guarantor or surety, absolute or contingent, liquidated
or unliquidated, matured or unmatured, whether or not secured by additional
collateral, in each case arising under this Agreement, the Notes and the other
Loan Documents, including without limitation all obligations to perform or
forbear from performing acts and all reasonable expenses and reasonable
attorneys' fees incurred by Bank and any affiliate of Bank under this Agreement
or any other document or instrument related to any of the foregoing.

 



 22 



 

·"Permitted Liens" has the meaning assigned thereto as set forth in Section 3.8
of the Agreement.

 

·"Person" means any individual, corporation, firm, enterprise, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company or other entity of any kind, or any
government or political subdivision or any agency, department or instrumentality
thereof.

 

·"Premises #1" means the real estate and improvements located at 2701 Kent
Avenue, West Lafayette, Indiana, owned by Borrower, and more particularly
described in the Mortgage executed by Borrower in favor of Bank.

 

·"Premises #2" means the real estate and improvements located at 10424 Middle
Mount Vernon Road, Evansville, Indiana, owned by Entity Guarantor, and more
particularly described in the Mortgage executed by Entity Guarantor in favor of
Bank.

 

·"Real Estate" means individually or collectively as the context requires,
Premises #1 and Premises- #2.

 

·"Revolving Loans" has the meaning assigned to that term in Section 2.1 of the
Agreement.

 

·"Revolving Note" has the meaning assigned to that term in Section 2.1 of the
Agreement.

 

·"Security Agreement" means, individually or collectively as the context
requires, (i) the Security Agreement and Perfection Certificate of even date
herewith between Borrower and Bank, securing the Obligations, (ii) the Security
Agreement and Perfection Certificate of even date herewith between Bank and
Entity Guarantor, securing Entity Guarantor's Guaranty of the Obligations, (iii)
the Grant of Security Interest in Trademarks of even date herewith executed by
Borrower, securing the Obligations, and (iv) the Grant of Security Interest in
Copyrights of even date herewith executed by Borrower, securing the Obligations.

 

·"Subsidiary" means any corporation of which Borrower directly or indirectly
owns or controls at the time outstanding stock having under ordinary
circumstances (not depending on the happening of a contingency) voting power to
elect a majority of the board of directors of said corporation.

 

·"Term Loan" has the meaning assigned to that term in section 2.2 of the
Agreement.

 

·"Term Note" has the meaning assigned to that term in Section 2.2 of the
Agreement.

 

·"Title Company" means First American Title Insurance Company.

 

 23 



 

EXHIBIT 2.1

 

FORM OF
REVOLVING NOTE

 

$2,000,000.00 Date:  June 23, 2017   Due:  June 23, 2019

 

FOR VALUE RECEIVED, BIOANALYTICAL SYSTEMS, INC., an Indiana corporation
(hereinafter referred to as "Maker"), hereby promises to pay to the order of
FIRST INTERNET BANK OF INDIANA, an Indiana state bank, having its principal
offices at 11201 USA Parkway, Fishers, Indiana 46037 (hereinafter referred to as
"Bank"), in lawful money of the United States of America on the due date
specified above, at Bank's principal offices or at such other place or to such
other party as the holder hereof may from time to time designate by written
notice, the principal sum of Two Million and No/100 Dollars ($2,000,000.00) or
as much thereof as may then be outstanding and to pay interest as hereinafter
provided as follows:

 

(a)Prior to maturity or the occurrence of an Event of Default, Maker shall pay
interest on the principal balance of this Note outstanding from time to time at
a floating per annum rate equal to the sum of the Prime Rate less Twenty-five
Basis Points (0.25%), which rate shall change concurrently with the Prime Rate
(the "Interest Rate"). Maker shall pay accrued but unpaid interest on this Note
commencing on July 23, 2017, and on the 23'd day of each monthly period
thereafter until maturity of this Note, whether by acceleration, demand or
otherwise, at which time the unpaid balance of principal of this Note, together
with all accrued but unpaid interest, costs and expenses, shall be due and
payable in full.

 

(b)After maturity and the expiration of applicable grace periods provided for in
the Credit Agreement (as defined herein) or while there exists any uncured Event
of Default, or in the event of acceleration hereunder or the exercise by the
Bank of any remedies following any Event of Default under the Loan Documents,
the rate of interest shall be increased to a per annum rate equal to the
Interest Rate plus Four and No/100 Percent (4.0%) compounded monthly until paid
or until the Event of Default shall have been cured.

 

(c)If Maker fails to pay any amount due hereunder, or any fee in connection
herewith, in full within ten (10) days after its due date, Maker, in each case,
will incur and shall pay a late charge equal to Five Percent (5%) of the unpaid
amount, with a minimum late charge in each instance of Twenty-Five and No/100
Dollars ($25.00). After acceleration of repayment of this Note by Bank, the
payment of a late charge will not cure or constitute a waiver of any Event of
Default under this Note.

 

All amounts payable by Maker to the Bank under this Note shall be without relief
from valuation and appraisement laws and with attorneys' fees and costs of
collection as provided in the Credit Agreement. Interest shall be calculated on
the basis of a Three Hundred Sixty (360) day year and charged for the actual
number of days elapsed during the period for which interest is being charged. If
any payment of principal of or interest on this Note falls due on a day which is
not a Banking Day, the due date shall be extended to the next succeeding Banking
Day and interest shall be payable at the applicable rate for the period of such
extension.

 



  Page 1 of 4 



 

All amounts which shall be paid with respect to this Note shall be applied first
to costs of collection and expenses reimbursable by Maker to Bank, secondly to
the payment of interest due monthly on the outstanding balance of the principal
sum or so much thereof as shall from time to time remain unpaid, and the balance
of each monthly payment shall be applied on account of principal. Maker shall be
permitted to prepay the outstanding principal balance of this Note on any
scheduled payment date without prepayment premium or payment.

 

This Note evidences indebtedness incurred under a revolving line of credit
extended to Maker by Bank pursuant to that certain Credit Agreement dated as of
the date hereof between the Bank and the Maker, as the same may be amended from
time to time (collectively, the "Credit Agreement"), to which reference is made
for definitions of capitalized terms used but not otherwise defined herein, for
the terms and conditions upon which payment of this Note may be accelerated and
all amounts outstanding hereunder declared immediately due and payable and for
the security provided for the payment of this Note.

 

Upon the occurrence of an Event of Default under any of the Loan Documents which
secure this Note, the holder may, without demand or notice, declare all of the
indebtedness evidenced by this Note and remaining unpaid balances of interest
and expenses immediately due and payable by written notice to Maker,
notwithstanding any term or condition in any of the Loan Documents to the
contrary. This Note may also be declared due at the option of the holder hereof
prior to its expressed maturity at the time, upon the terms and in the manner
provided in the Loan Documents. Failure to exercise any such option shall not
constitute a waiver of the right to exercise any such option if Maker is in
default hereunder.

 

Maker and all endorsers, sureties and guarantors hereof severally waive demand,
presentment for payment, notice of dishonor, protest and notice of protest, and
expressly agree that this Note and any payment coming due under it may be
extended from time to time without in any way affecting their liability
hereunder. This Note shall be the joint and several obligation of all makers,
sureties, guarantors, and endorsers, and shall be binding upon them and their
heirs, personal representatives, successors, and assigns.

 

The rights or remedies of the holder hereof as provided in this Note and the
Loan Documents shall be cumulative and concurrent, and may be pursued singly,
successively, or together.

 

Notwithstanding anything herein or in the Loan Documents to the contrary, no
provision contained herein and no provision contained in any of the Loan
Documents which purports to obligate Maker to pay any amount of interest or any
fees, costs or expenses which are in excess of the maximum permitted by
applicable law, shall be effective to the extent that it requires the payment of
any interest or other sums in excess of such maximum. In the event Maker shall
at any time following the date hereof pay any amount of interest or any fees,
costs or expenses which are in excess of the maximum permitted by applicable
law, such overpayments shall be deemed to be loans from Maker to the holder
hereof, which loans shall be due and payable by the holder upon demand by Maker
together with interest from the date or dates of such overpayments calculated at
the same rate as Maker is required to pay under this Note, and the repayment of
such loans by the holder hereof shall be the sole remedy at law or in equity of
Maker for such overpayments.

 



  Page 2 of 4 



 

The person executing this Note for and on behalf of Maker hereby certifies that
he is duly empowered by Maker and has been duly authorized by all necessary
action on the part of Maker to execute and deliver this Note for and on behalf
of Maker.

 

This Note shall be construed according to and governed by the laws of the State
of Indiana. Maker agrees that the state and federal courts in Marion County,
Indiana, or any other court in which

 

Bank initiates proceedings have exclusive jurisdiction over all matters arising
out of this Note. BANK AND MAKER HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY
MATTERS ARISING OUT OF THIS NOTE.

 

For purposes of this Note:

 

"Basis Point" means one one-hundredth of one percent (.01%).

 

"Banking Day" means a day which is not (a) a Saturday, Sunday or legal holiday
on which banking institutions in the State of Indiana or the city in which the
office of the Bank is located is authorized to remain closed, or (b) a day on
which the New York Stock Exchange is closed. For the Bank, a "Banking Day" ends
at 12:45 P.M. Eastern Standard Time, and all business transacted after such time
on any particular day shall be deemed to have been transacted as of the next
Banking Day.

 

"Prime Rate" means an independent index which is the highest rate identified as
the "Prime Rate" in The Wall Street Journal "Money Rates" column on the date the
interest rate is to be determined, or if that date is not a publication date, on
the publication date immediately preceding. The Prime Rate is not necessarily
the lowest rate charged by Bank on its loans. If the Prime Rate becomes
unavailable, Bank may designate a substitute index after notifying Maker. Bank
will inform Maker of the current Index upon Maker's request. Any changes or
adjustments to the interest rate will not occur more often than each day. Maker
understands that Bank may make loans based on rates other than the Prime Rate.

 

Maker authorizes Bank and its affiliates without notice, to apply any balances,
credits, deposits or moneys of Maker in Bank's possession to payment of any of
the foregoing. Time is of the essence of this Note and all other obligations of
Maker to Bank or any of its affiliates.

 



  Page 3 of 4 



 

IN WITNESS WHEREOF, Maker has executed this Note as of the day and year first
above written.

 

  BIOANALYTICAL SYSTEMS, INC.         By: EXHIBIT — DO NOT EXECUTE     Jill C.
Blumhoff, Chief Financial Officer, VP Finance

 

Witness:           Katrina McWilliams  

 

  Page 4 of 4 



 

EXHIBIT 2.2

 

FORM OF
TERM LOAN NOTE

 

$4,500,000.00 Date:  June 23, 2017   Due:  June 23, 2022

 

FOR VALUE RECEIVED, BIOANALYTICAL SYSTEMS, INC., an Indiana corporation
(hereinafter referred to as "Maker"), hereby promises to pay to the order of
FIRST INTERNET BANK OF INDIANA, an Indiana state bank, having its principal
offices at 11201 USA Parkway, Fishers, Indiana 46037 (hereinafter referred to as
"Bank"), in lawful money of the United States of America, at the Bank's
principal offices or at such other place or to such other party as the holder
hereof may from time to time designate by written notice, the principal sum of
Four Million Five Hundred Thousand and 00/100 Dollars ($4,500,000.00) or as much
thereof as may be then outstanding and to pay interest as hereinafter provided
as follows:

 

(a)Prior to maturity, Maker shall pay interest on the principal balance of this
Note outstanding from time to time at a fixed per annum rate ("Interest Rate")
equal to Three and 99/100 Percent (3.99%).

 

(b)Commencing July 23, 2017, and on the 23'd day of each monthly period
thereafter until and including June 23, 2022 (the "Maturity Date"), Maker shall
make payments of principal and interest in monthly installments equal to
Thirty-Three Thousand Two Hundred Sixty-Nine and 91/100 ($33,269.91). The final
installment of unpaid principal, together with accrued but unpaid interest,
costs and expenses shall be due and payable on the Maturity Date.

 

(c)After maturity and the expiration of applicable grace periods provided for in
the Credit Agreement (as defined herein) or while there exists any uncured Event
of Default, or in the event of acceleration hereunder or the exercise by the
Bank of any remedies following any Event of Default under the Loan Documents,
the rate of interest shall be increased to a per annum rate equal to the
Interest Rate plus Four and No/100 Percent (4.0%) compounded monthly until paid
or until the Event of Default shall have been cured.

 

(d)If Maker fails to pay any amount due hereunder, or any fee in connection
herewith, in full within ten (10) days after its due date, Maker, in each case,
will incur and shall pay a late charge equal to Five Percent (5%) of the unpaid
amount, with a minimum late charge in each instance of Twenty-Five and No/100
Dollars ($25.00). After acceleration of repayment of this Note by the Bank, the
payment of a late charge will not cure or constitute a waiver of any Event of
Default under this Note.

 

All amounts payable by Maker to the Bank under this Note shall be without relief
from valuation and appraisement laws and with attorneys' fees and costs of
collection as provided in the Credit Agreement. Interest shall be calculated on
the basis of a Three Hundred Sixty (360) day year and charged for the actual
number of days elapsed during the period for which interest is being charged. If
any payment of principal of or interest on this Note falls due on a day which is
not a Banking Day, the due date shall be extended to the next succeeding Banking
Day and interest shall be payable at the applicable rate for the period of such
extension.

 



   



 

This Note may be prepaid, in whole or in part, upon any scheduled payment date,
provided such prepayment is accompanied by a premium equal to (i) Two Percent
(2.0%) multiplied by the principal amount prepaid, for any amounts prepaid
between June 23, 2017 and June 22, 2020, or (ii) One Percent (1.0%) multiplied
by the principal amount prepaid, for any amounts prepaid from June 23, 2020
through the Maturity Date.

 

All amounts which shall be paid with respect to this Note shall be applied first
to costs of collection and expenses reimbursable by the Maker to the Bank,
secondly to the payment of interest due monthly on the balance of the principal
sum or so much thereof as shall from time to time remain unpaid, and the balance
of each monthly payment shall be applied on account of principal. All prepaid
principal shall be applied to payments due under this Note in the inverse order
of maturity.

 

This Note evidences indebtedness incurred under a term loan ("Term Loan")
extended to the Maker by the Bank pursuant to that certain Credit Agreement
dated as of the date hereof between the Bank and the Maker, as the same may be
amended from time to time ("Credit Agreement"), to which reference is made for
definitions of capitalized terms used but not otherwise defined herein, for the
terms and conditions upon which payment of this Note may be accelerated and all
amounts outstanding hereunder declared immediately due and payable and for the
security provided for the payment of this Note.

 

Upon the occurrence of an Event of Default under any of any Loan Documents (as
defined in the Credit Agreement) which secure this Note, the holder may, without
demand or notice, declare all of the indebtedness evidenced by this Note and
remaining unpaid balances of interest and expenses immediately due and payable
by written notice to Maker, notwithstanding any term or condition in any of the
Loan Documents to the contrary. This Note may also be declared due at the option
of the holder hereof prior to its expressed maturity at the time, upon the terms
and in the manner provided in the Loan Documents. Failure to exercise any such
option shall not constitute a waiver of the right to exercise any such option if
the Maker is in default hereunder.

 

Maker and all endorsers, sureties and guarantors hereof severally waive demand,
presentment for payment, notice of dishonor, protest and notice of protest, and
expressly agree that this Note and any payment coming due under it may be
extended from time to time without in any way affecting their liability
hereunder. This Note shall be the joint and several obligation of all makers,
sureties, guarantors, and endorsers, and shall be binding upon them and their
heirs, personal representatives, successors, and assigns.

 

The rights or remedies of the holder hereof as provided in this Note and the
Loan Documents shall be cumulative and concurrent, and may be pursued singly,
successively, or together.

 



  Page 2 of 4 



 

Notwithstanding anything herein or in the Loan Documents to the contrary, no
provision contained herein and no provision contained in any of the Loan
Documents which purports to obligate Maker to pay any amount of interest or any
fees, costs or expenses which are in excess of the maximum permitted by
applicable law, shall be effective to the extent that it requires the payment of
any interest or other sums in excess of such maximum. In the event Maker shall
at any time following the date hereof pay any amount of interest or any fees,
costs or expenses which are in excess of the maximum permitted by applicable
law, such overpayments shall be deemed to be loans from Maker to the holder
hereof, which loans shall be due and payable by the holder upon demand by Maker
together with interest from the date or dates of such overpayments calculated at
the same rate as Maker is required to pay under this Note, and the repayment of
such loans by the holder hereof shall be the sole remedy at law or in equity of
Maker for such overpayments.

 

The person executing this Note for and on behalf of Maker hereby certifies that
he is duly empowered by the Maker and has been duly authorized by all necessary
action on the part of Maker to execute and deliver this Note for and on behalf
of the Maker.

 

This Note shall be construed according to and governed by the laws of the State
of Indiana. Maker agrees that the state and federal courts in Marion County,
Indiana, or any other court in which Bank initiates proceedings have exclusive
jurisdiction over all matters arising out of this Note. BANK AND MAKER HEREBY
WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS ARISING OUT OF THIS NOTE.

 

  Page 3 of 4 



 

 

[SIGNATURE PAGE — TERM LOAN NOTE]

 

IN WITNESS WHEREOF, Maker has executed this Note as of the day and year first
above written.

 

  BIOANALYTICAL SYSTEMS, INC.         By: EXHIBIT — DO NOT EXECUTE     Jill C.
Blumhoff, Chief Financial Officer, VP Finance

 

Witness:           Katrina McWilliams  

 

  Page 4 of 4 



 

EXHIBIT 3.3

 

Litigation Disclosure

 

None

 

 32 



 

EXHIBIT 3.6

 

Laws and Taxes Disclosure

 

None

 

 33 



 

EXHIBIT 3.8

 

Permitted Liens

 

None

 

 34 



 

EXHIBIT 3.10

 

Environmental Disclosure

 

Any disclosure or recognized environmental condition set forth in:

 

Phase I Environmental Site Assessment of Bioanalytical Systems, Inc. dated March
6, 2015;

 

Limited Microbial Evaluation Report for Bioanalytical Systems, Inc., dated March
5, 2015;

 

Asbestos Pre-Renovation Report for Bioanalytical Systems, Inc., dated March 3,
2015;

 

Report 2041 Prepared for Site Location Bioanalytical Systems, Inc., 2700 Kent
Avenue, West Lafayette, Indiana, by PHASE I Environmental Engineering, dated
October 11, 2002; and

 

Report 2032 Prepared for Site Location Bioanalytical Systems, Inc., 1024 Middle
Mount Vernon Road, Mount Vernon, Indiana, by PHASE I Environmental Engineering,
dated October 11, 2002;

 

(collectively, the "Environmental Reports").

 

 35 

